Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s response of 1/20/21has been entered.  

Terminal Disclaimer
The terminal disclaimers filed on 1/20/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of the full statutory term of prior patent numbers US 10,059,623. US 10,519,063, and 10,533,256 has been reviewed and is accepted.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: Applicant’s accepted terminal disclaimers over US 10,059,623. US 10,519,063, and 10,533,256 have overcome the previously applied nonstatutory double patenting rejections.  The prior art does not disclose nor suggest applying a hydrophobic coating to a substrate by the method of claim 1.  The closest prior art to a composition of yttrium compound and dispersion of yttrium oxide nanoparticles within the context of the claims is Arfsten et al (US 2013/0202895). Arfsten was cited in related US 15/681140 and US 15/242372, but it does not explicitly disclose the yttrium compound and the yttrium oxide nanoparticles present in a coating composition at the same time.  After further search and consideration no further prior art adequately teach the method of application within the full scope of the claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886.  The examiner can normally be reached on Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NATHAN H EMPIE/Primary Examiner, Art Unit 1712